 1                                                                                          O
 2
 3
 4
 5
 6
 7
 8                       United States District Court
 9                       Central District of California
10
11   MORGAN STANLEY SMITH BARNEY Case No: 2:19-cv-04540-ODW (JCx)
     LLC,
12
                                                  ORDER DENYING PLAINTIFF’S
13                      Plaintiff,
                                                  EX PARTE APPLICATION FOR
14
           v.                                     TEMPORARY RESTRAINING
15
     BRENT JACOBS,                                ORDER [10]
16
17                      Defendant.
18
19                                   I.   INTRODUCTION
20         Plaintiff Morgan Stanley Smith Barney LLC filed its Complaint on May 24,
21   2019. (ECF No. 1.) On the same day, Plaintiff filed its Ex Parte Application for
22   Temporary Restraining Order and Order to Show Cause for Preliminary Injunction
23   (“Application”).   (ECF No. 10-1.)      Plaintiff seeks a temporary restraining order
24   enjoining Defendant Brent Jacobs, a former employee of Plaintiff, from using
25   Defendant’s confidential and trade secret information to solicit Plaintiff’s clients, and
26   for Defendant to return Plaintiff’s confidential and trade secret information.
27   (Appl. 5–6.)
28
 1          For the following reasons, the Court DENIES Plaintiff’s Application.1
 2                              II.    FACTUAL BACKGROUND
 3          Defendant previously worked as a financial advisor as Plaintiff’s employee.
 4   (Compl. ¶ 6.) Defendant and his assistant, Kimberly Smith, resigned on May 17,
 5   2019, to join a competitor, Wells Fargo Advisors, LLC (“Wells Fargo”). (Mem. of
 6   P. & A. (“Mem.”) 1, ECF No. 10-2.) Plaintiff believes that Defendant retained files
 7   containing sensitive and confidential information of Plaintiff’s clients, as well as
 8   Plaintiff’s trade secret and proprietary information, and that Defendant intends to
 9   solicit Plaintiff’s clients with that information. (Compl. ¶¶ 22, 23.) In support of its
10   Application, Plaintiff attached photographs of Defendant’s credenza drawers showing
11   missing documents from the files. (Decl. of Bradley Dykes (“Dykes Decl.”) ¶ 7,
12   Exs. D, E, ECF Nos. 10-4, 10-5.) Plaintiff further alleges that due to Defendant’s
13   conduct, Plaintiff “no longer has access to much of this information and, as a result, is
14   handicapped in trying to retain the business of and service these clients.” (Mem. 1.)
15          During Defendant’s employment with Plaintiff, Defendant agreed to abide by
16   Plaintiff’s code of conduct. (Compl. ¶ 12.) The code of conduct defined confidential
17   information and stated that Defendant “must protect all confidential information” and
18   that Defendant’s “obligation to protect [the] confidential information continues even
19   after [his] employment at Morgan Stanley ends.” (Id.) Defendant electronically
20   confirmed his certification to the code of conduct on May 14, 2018, and May 7, 2019.
21   (Dykes ¶ 3, Ex. B.)
22          In February 2019, Plaintiff’s Oxnard office, the office where Defendant
23   worked, underwent renovations. (Compl. ¶ 15.) As part of the renovations and to
24   economize space, Plaintiff encouraged its financial advisors to digitize the physical
25   client files.   (Id.)   However, Plaintiff alleges that despite this policy, Defendant
26   “maintained most, if not all, of his client files in hard copy.” (Id.) Conversely,
27
     1
28    After carefully considering the papers filed in support of the application, the Court deems the
     matter appropriate for decision without oral argument. Fed. R. Civ. P. 78; C.D. Cal. L.R. 7-15.



                                                    2
 1   Defendant takes the position that he “discarded the out-of-date materials that were not
 2   required to be retained . . . [and] that all of the customer account documents and other
 3   records that were required to be retained had been scanned into Plaintiff’s computer
 4   system.” (Opp’n to Appl. (“Opp’n”) 6, ECF No. 13.)
 5                                III.   LEGAL STANDARD
 6         “An application for a temporary restraining order involves the invocation of a
 7   drastic remedy which a court of equity ordinarily does not grant, unless a very strong
 8   showing is made of a necessity and desirability of such action.” Youngstown Sheet &
 9   Tube Co. v. Sawyer, 103 F. Supp. 978, 980 (D.D.C. 1952). The standard for issuing a
10   temporary restraining order is “substantially identical” to that for issuing a preliminary
11   injunction. Stuhlbarg Int’l Sales Co. v. John D. Brush & Co., 240 F.3d 832, 839 n.7
12   (9th Cir. 2001).
13         Pursuant to Federal Rule of Civil Procedure 65, a court may grant preliminary
14   injunctive relief to prevent “immediate and irreparable injury.” Fed. R. Civ. P. 65(b).
15   To obtain this relief, a plaintiff must establish (1) “he is likely to succeed on the
16   merits”; (2) “he is likely to suffer irreparable harm in the absence of preliminary
17   relief”; (3) “the balance of equities tips in his favor”; and (4) “an injunction is in the
18   public interest.” Am. Trucking Ass’ns, Inc. v. City of Los Angeles, 559 F.3d 1046,
19   1052 (9th Cir. 2009) (quoting Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20
20   (2008)). The issuance of a temporary restraining order may not exceed 14 days
21   “unless before that time the court, for good cause, extends it for a like period.” Fed.
22   R. Civ. Proc. 65(b)(2).
23         In the Ninth Circuit, the Winter factors may be evaluated on a sliding scale:
24   “serious questions going to the merits, and a balance of hardships that tips sharply
25   toward the plaintiff can support issuance of a preliminary injunction, so long as the
26   plaintiff also shows that there is a likelihood of irreparable injury and that the
27   injunction is in the public interest.” All. for the Wild Rockies v. Cottrell, 632 F.3d
28   1127, 1135 (9th Cir. 2011) (internal quotation marks omitted). “The court may issue a




                                                 3
 1   preliminary injunction or a temporary restraining order only if the movant gives
 2   security in an amount that the court considers proper to pay the costs and damages
 3   sustained by any party found to have been wrongfully enjoined or restrained.” Fed. R.
 4   Civ. P. 65(c).
 5                                    IV.    DISCUSSION
 6   A.    Likelihood of Success on the Merits
 7         Plaintiff moves for this temporary restraining order on the basis that it will
 8   likely prevail on all four of its claims: misappropriation of trade secrets, conversion,
 9   breach of duty of loyalty, and unfair competition. (Mem. 5–11.) Plaintiff is not
10   required to demonstrate it is likely to prevail on all of its claims for the issuance of a
11   preliminary injunction. See SuccessFactors, Inc. v. Softscape, Inc., 544 F. Supp. 2d
12   975, 983 (N.D. Cal. 2008) (granting preliminary injunction where plaintiff showed
13   likelihood of success on only some of its ten claims).
14         To establish misappropriation of trade secrets, among other elements, a plaintiff
15   must show that “the defendant acquired, disclosed, or used the plaintiff’s trade secret
16   through improper means.” Aqua Connect, Inc. v. Code Rebel, LLC, No. CV 11-5764-
17   RSWL (MANx), 2012 WL 469737, at *2 (C.D. Cal. Feb. 13, 2012). The basis for a
18   claim of conversion “rests upon the unwarranted interference by defendant with the
19   dominion over the property of the plaintiff.” Welco Elecs., Inc. v. Mora, 223 Cal.
20   App. 4th 202, 208 (2014) (internal quotation marks omitted). A claim for breach of
21   the duty of loyalty may can occur “when the employee takes action which is inimical
22   to the best interests of the employer.” Huong Que, Inc. v. Luu, 150 Cal. App. 4th 400,
23   414 (2007).      California’s unfair competition law “prohibits unfair competition,
24   meaning any unlawful, unfair, or fraudulent business act.” Pellerin v. Honeywell Int’l,
25   Inc., 877 F. Supp. 2d 983, 992 (S.D. Cal. 2012) (internal quotation marks omitted).
26         Plaintiff has not shown a likelihood of success on any of its claims to warrant a
27   temporary restraining order or preliminary injunction.        The premise of each of
28   Plaintiff’s claim is that Defendant removed confidential and trade secret information




                                                 4
 1   upon his resignation and is currently using this information. However, based on the
 2   record before the Court, Plaintiff has only established that Defendant’s credenza was
 3   empty, not that Defendant is in possession of Plaintiff’s documents and files. Plaintiff
 4   does not provide the Court with any evidence that Plaintiff physically took this
 5   information with him. Nor did Plaintiff provide a computer forensic analysis showing
 6   that Defendant took the files with him electronically. Plaintiff essentially requests that
 7   the Court make an inferential leap that because Defendant’s files are empty, that must
 8   mean that Defendant is in possession of the files. Recognizing that a temporary
 9   restraining order is a drastic remedy, the Court is not prepared to make such a jump.
10         Further, Defendant’s actions appear to be in accord with Plaintiff’s February
11   2019 request to financial advisors to convert essential physical files into electronic
12   files. Although Plaintiff claims that Defendant and his assistant continued to maintain
13   physical files, Defendant and his assistant declared that most of his physical files were
14   purged in February 2019 pursuant to Plaintiff’s policy and that essential documents
15   were scanned to the system. (Decl. of Brent A. Jacobs (“Jacobs Decl.”) ¶ 10, ECF
16   No. 13; Decl. of Kimberley Smith (“Smith Decl.”) ¶ 5, ECF No. 13.)
17         Even if the Court issued a temporary restraining order, the Court cannot force
18   Defendant and his assistant to return documents or prohibit using documents they do
19   not possess. The Court takes declarations under penalty of perjury seriously. Both
20   Defendant and Ms. Smith have provided the Court with such declarations. The
21   declarations state in unequivocal form that they do not have any of Plaintiff’s
22   information or documents, physically or electronically. Specifically, Defendant states
23   that he has “no documents or information in [his] possession, custody or control
24   which originated at, or are proprietary to Morgan Stanley. When [he] resigned from
25   Morgan Stanley on May 17, 2019, [he] took no Morgan Stanley information or
26   documents with [him], in any form, whether electronic or hard copy, or otherwise.”
27   (Jacobs Decl. ¶ 4.) Defendant further provides that his new employer, Wells Fargo,
28   instructed him that “if [he] had any such materials in [his] possession, custody, or




                                                 5
 1   control . . . to return all such materials to Morgan Stanley before [he] resigned.”
 2   (Jacobs Decl. ¶ 5.)   Ms. Smith also submitted a declaration indicating that she
 3   informed Plaintiff that neither she nor Defendant “had taken any client files with
 4   [them] from Morgan Stanley, and that the documents had been purged in connection
 5   with the remodel and pursuant to Morgan Stanley[’s] instructions, but that the client
 6   files were already scanned into the Morgan Stanley system.” (Smith Decl. ¶ 4.)
 7         At this time, Plaintiff has not established a likelihood of success. As such, the
 8   Court does not address the remaining Winter factors.
 9                                   V.   CONCLUSION
10         For the reasons set forth above, the Court denies Plaintiff’s Application.
11   (ECF No. 10).
12
13         IT IS SO ORDERED.
14
15         June 3, 2019
16
17                               ____________________________________
18                                        OTIS D. WRIGHT, II
                                  UNITED STATES DISTRICT JUDGE
19
20
21
22
23
24
25
26
27
28




                                               6
